          Case 3:18-cv-05929-BHS-JRC Document 23 Filed 08/05/19 Page 1 of 5




 1                                                HONORABLE JUDGE BENJAMIN H. SETTLE
                                                 MAGISTRATE JUDGE J. RICHARD CREATURA
 2

 3

 4

 5

 6

 7                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8                                    AT TACOMA
 9   WILLIAM MARTIN,                                        NO. 3:18-cv-05929-BHS-JRC
10                              Plaintiff,                  DEFENDANTS’ ANSWER TO
                                                            PLAINTIFF’S SECOND
11          v.                                              AMENDED CIVIL RIGHTS
                                                            COMPLAINT BY A PRISONER
12   JEFF UTTECHT, et al.,                                  UNDER 42 U.S.C. § 1983
13                              Defendants.
14          Defendants, JEFFREY UTTECHT, STEPHEN BOLINGER, JOSHUA CRUGER,

15   JERRY WONDERS, and SHAWNA NISSEN, through their attorneys of record, ROBERT

16   W. FERGUSON, Attorney General, and MARKO L. PAVELA, Assistant Attorney General,

17   hereby submit the following Answer to Plaintiff’s Second Amended Civil Rights Complaint

18   by a Prisoner Under 42 U.S.C. § 1983 (“Complaint”) at ECF No. 11. Under Fed. R. Civ. P.

19   8(b), Defendants generally deny each allegation of fact contained in Plaintiff’s Complaint

20   unless the allegation of fact is expressly admitted. Defendants will not respond to legal

21   arguments contained in Plaintiff’s Complaint and will deny them if it is unclear whether

22   Plaintiff is asserting a factual or legal claim.

23                                  I.       PREVIOUS LAWSUITS
24          Defendants are without sufficient knowledge or information to admit or deny as to

25   Plaintiff’s previous litigation, if there has been any, and therefore deny.

26

     DEFENDANTS’ ANSWER TO                              1             ATTORNEY GENERAL OF WASHINGTON
                                                                              Corrections Division
     PLAINTIFF’S SECOND AMENDED                                                 PO Box 40116
     CIVIL RIGHTS COMPLAINT BY A                                            Olympia, WA 98504-0116
                                                                                (360) 586-1445
     PRISONER UNDER 42 U.S.C. § 1983
     NO. NO. 3:18-cv-05929-BHS-JRC
         Case 3:18-cv-05929-BHS-JRC Document 23 Filed 08/05/19 Page 2 of 5




 1                        II.          PLACE OF PRESENT CONFINEMENT
 2          Defendants admit that Washington State Department of Corrections (“Department”)

 3   prisons, including the Monroe Correctional Complex, where Plaintiff was previously housed,

 4   and the Airway Heights Corrections Center, where Plaintiff is currently housed, have

 5   grievance procedures available, and that Plaintiff has filed grievances that appear at least

 6   somewhat related to the facts alleged by Plaintiff in this lawsuit. Defendants deny Plaintiff

 7   has “completed” the grievance process.

 8                              III.     PARTIES TO THIS COMPLAINT
 9          A.      Defendants admit that William Martin, DOC 401212, is the Plaintiff in this

10   lawsuit, but deny that Plaintiff is at the Monroe Correctional Complex, as Plaintiff has since

11   transferred to the Airway Heights Corrections Center.

12          B.      Defendants admit that Jeffrey Uttecht has been named as a Defendant, and that

13   Mr. Uttecht is the Superintendent of the Coyote Ridge Corrections Center.

14          C.      Defendants admit that Steven Bolinger, Jerry Wonders, Shawna Nissen, and

15   Joshua Cruger have also been named as Defendants.

16                                     IV.   STATEMENT OF CLAIM
17          Defendants deny that Plaintiff has been “targeted” for harassment by Defendants

18   Wonders and Nissen.

19          Defendants deny both of the two troubling and unprofessional searches alleged by

20   Plaintiff, and the distasteful and inappropriate commentary that Plaintiff alleges occurred

21   during those searches as well. In particular, Defendants deny “excessively groping” the

22   Plaintiff, and the comments Plaintiff alleges were made in regards to Plaintiff’s sexual

23   orientation.

24          Defendants deny showing “malice” or violating Plaintiff’s 8th Amendment rights.

25          Defendants deny discriminating against Plaintiff in violation of Plaintiff’s 14th

26   Amendment rights.

     DEFENDANTS’ ANSWER TO                          2               ATTORNEY GENERAL OF WASHINGTON
                                                                            Corrections Division
     PLAINTIFF’S SECOND AMENDED                                               PO Box 40116
     CIVIL RIGHTS COMPLAINT BY A                                          Olympia, WA 98504-0116
                                                                              (360) 586-1445
     PRISONER UNDER 42 U.S.C. § 1983
     NO. NO. 3:18-cv-05929-BHS-JRC
          Case 3:18-cv-05929-BHS-JRC Document 23 Filed 08/05/19 Page 3 of 5




 1          Defendants deny any “misconduct” which could have violated Plaintiff’s 8th, 1st, or
 2   14th Amendment rights.
 3          Defendants admit Plaintiff was infracted for violating WAC 137-25-030 (549),
 4   Providing False Information, but that this infraction has since been overturned
 5   administratively. Defendants deny any of the inappropriate statements or conduct Plaintiff
 6   alleges to have occurred at the related disciplinary hearing for this infraction.
 7          Defendants deny Plaintiff’s lawsuit has merit, and that Plaintiff should be appointed
 8   counsel.
 9          Defendants deny Plaintiff is entitled to any relief in this matter.
10                                V.      AFFIRMATIVE DEFENSES
11          Having answered the allegations of Plaintiff’s Complaint, and by way of further answer
12   and affirmative defenses, Defendants affirmatively allege:
13          1.      Plaintiff has failed to state a claim upon which relief can be granted, because
14   he has not alleged facts that rise to the level of a civil rights violation under 42 U.S.C. § 1983,
15   and because Plaintiff has failed to allege the personal participation of one or more
16   Defendants.
17          2.      Plaintiff failed to properly exhaust one or more of his claims.
18          3.      Plaintiff’s claims may be barred by statutes of limitations.
19          4.      The actions of the Defendants furthered legitimate penological goals and are
20   therefore constitutional even if they infringed upon a fundamental constitutional right.
21          5.      Defendants, at all times, acted in good faith in the performance of their duties and
22   are therefore immune from suit for the matters charged in Plaintiff’s Complaint.
23          6.      The Western District of Washington is an inappropriate venue for this lawsuit.
24          7.      Defendants are entitled to qualified immunity.
25          8.      Defendants reserve the right to allege additional affirmative defenses after the
26   completion of discovery.

     DEFENDANTS’ ANSWER TO                              3               ATTORNEY GENERAL OF WASHINGTON
                                                                                Corrections Division
     PLAINTIFF’S SECOND AMENDED                                                   PO Box 40116
     CIVIL RIGHTS COMPLAINT BY A                                              Olympia, WA 98504-0116
                                                                                  (360) 586-1445
     PRISONER UNDER 42 U.S.C. § 1983
     NO. NO. 3:18-cv-05929-BHS-JRC
          Case 3:18-cv-05929-BHS-JRC Document 23 Filed 08/05/19 Page 4 of 5




 1           Having fully answered the Plaintiff’s Complaint and having stated affirmative defenses,
 2   Defendants pray for judgment dismissing the Plaintiff’s Complaint and action. Defendants also
 3   reserve the right to request costs and reasonable attorney’s fees.
 4                                       VI.     JURY DEMAND
 5           Should this matter proceed to trial, Defendants demand that all issues of fact be determined
 6   by a jury.
 7                  RESPECTFULLY SUBMITTED this 5th day of August, 2019.
 8                                                  ROBERT W. FERGUSON
                                                    Attorney General
 9

10                                                  s/ Marko L. Pavela
                                                    MARKO L. PAVELA, WSBA #49160
11                                                  Assistant Attorney General
                                                    Corrections Division
12                                                  P.O. Box 40116
                                                    Olympia, WA 98504-0116
13                                                  (360) 586-1445
                                                    MarkoP@atg.wa.gov
14

15

16

17

18

19

20

21

22

23

24

25

26

     DEFENDANTS’ ANSWER TO                              4                 ATTORNEY GENERAL OF WASHINGTON
                                                                                  Corrections Division
     PLAINTIFF’S SECOND AMENDED                                                     PO Box 40116
     CIVIL RIGHTS COMPLAINT BY A                                                Olympia, WA 98504-0116
                                                                                    (360) 586-1445
     PRISONER UNDER 42 U.S.C. § 1983
     NO. NO. 3:18-cv-05929-BHS-JRC
          Case 3:18-cv-05929-BHS-JRC Document 23 Filed 08/05/19 Page 5 of 5




 1                                    CERTIFICATE OF SERVICE
 2          I certify that on the date below I caused to be electronically filed the DEFENDANTS’
 3   ANSWER TO PLAINTIFF’S SECOND AMENDED CIVIL RIGHTS COMPLAINT BY A
 4   PRISONER UNDER 42 U.S.C. § 1983 with the Clerk of the Court using the CM/ECF system
 5   which will send notification of the filing to the following CM/ECF participants:
 6   WILLIAM MARTIN DOC #401212
     AIRWAY HEIGHTS CORRECTIONS CENTER
 7   P.O. BOX 2049
     AIRWAY HEIGHTS WA 99001-2049
 8   docahccinmatefederal@doc1.wa.gov

 9          I declare under penalty of perjury under the laws of the United States of America that the
10   foregoing is true and correct.
11          EXECUTED this 5th day of August, 2019, at Olympia, Washington.
12

13                                                s/ Amy Jones
                                                  AMY JONES
14                                                Legal Assistant
                                                  Corrections Division
15                                                PO Box 40116
                                                  Olympia WA 98504-0116
16                                                (360) 586-1445
                                                  AmyJ@atg.wa.gov
17

18

19

20

21

22

23

24

25

26

     DEFENDANTS’ ANSWER TO                            5               ATTORNEY GENERAL OF WASHINGTON
                                                                              Corrections Division
     PLAINTIFF’S SECOND AMENDED                                                 PO Box 40116
     CIVIL RIGHTS COMPLAINT BY A                                            Olympia, WA 98504-0116
                                                                                (360) 586-1445
     PRISONER UNDER 42 U.S.C. § 1983
     NO. NO. 3:18-cv-05929-BHS-JRC
